          Case 5:20-cv-02155-LHK Document 73 Filed 06/04/20 Page 1 of 6



1    Kenneth A. Wexler (pro hac vice)
     Umar Sattar (pro hac vice)
2    WEXLER WALLACE LLP
     55 West Monroe, Suite 3300
3    Chicago, Illinois 60603
     Telephone: (312) 346-2222
4    Facsimile: (312) 346-0022
     kaw@wexlerwallace.com
5    us@wexlerwallace.com

6    Mark J. Tamblyn (State Bar No. 179272)
     WEXLER WALLACE LLP
7    333 University Avenue, Suite 200
     Sacramento, California 95825
8
     Telephone: (916) 565-7692
9    Facsimile: (312) 346-0022
     mjt@wexlerwallace.com
10
     [Additional Counsel Appear on Signature Page]
11
   Attorneys for Plaintiff Robert Cullen
12 and the proposed Class

13
                                UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15
                                         SAN JOSE DIVISION
16

17     IN RE: ZOOM VIDEO                                 Master File No. 5:20-cv-02155-LHK
       COMMUNICATIONS, INC PRIVACY
18     LITIGATION                                        APPLICATION FOR APPOINTMENT
                                                         OF KENNETH A. WEXLER AS
19                                                       INTERIM CLASS COUNSEL
       This Document Relates to:
20                                                       Honorable Lucy H. Koh
21     All Actions
22

23                                         INTRODUCTION
24          This consolidated litigation began with reports over the past several months concerning
25 security flaws associated with a video communicatons service developed, marketed, and sold to

26 businesses and consumers by Zoom Video Communications, Inc. (“Zoom”). The relevance of

27 Zoom’s video conferencing application cannot be overstated, as it is among the options of

28 essential communications tools in the wake of the global COVID-19 pandemic. Demand for

                                                     1
             APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL (CASE NO. 5:20-CV-02155-LKH)
           Case 5:20-cv-02155-LHK Document 73 Filed 06/04/20 Page 2 of 6




1    Zoom, and for services like it, has been meteoric with “stay-at-home” orders placed throughout
2    the United States and the world.
3           Zoom provides an online video conferencing platform which includes remote
4    conferencing services, online meetings, chat and mobile collaborations, and other forms of
5    interacting remotely. The use of Zoom’s services has exploded in the face of the current
6    pandemic. When the vast majority of businesses, schooling, and other forms of human
7    interaction were halted by stay-at-home directives, many turned to Zoom’s platform to securely
8    conduct business, keep up with family and friends, and attend classes. Unfortunately for its users,
9    Zoom failed to properly safeguard the personal information of those who utilized its platform.
10 Among other things, Zoom: collected its users’ information without adequate notice or consent

11 and then shared that information to third parties, such as Facebook, Inc. and LinkedIn; permitted

12 interference with sensitive and private video conferencing, known as “Zoombombing”; and

13 maintained inadequate security controls and encryption to prevent hacking or other compromise

14 of Zoom accounts.

15          The Cullen action, filed by Wexler Wallace LLP (“Wexler Wallace”) is the first case
16 filed against Zoom. As more cases followed, Wexler Wallace (with Tycko & Zavareeli LLP and

17 Gustafson Gluek PLLC) initiated efforts to bring the cases to a single forum, where they can be

18 efficiently managed for the benefit of all plaintiffs and putative class members. The result of that

19 work, in which other well-qualified counsel cooperated, is the basis upon which this Court

20 swiftly commenced the leadership application process provided for by Federal Rule of Civil

21 Procedure 23(g).

22          Pursuant to the Court’s May 28, 2020 Order (Dkt. No. 62), Kenneth A. Wexler of Wexler
23 Wallace seeks appointment as Interim Class Counsel. Mr. Wexler brings a career of expertise in

24 leading and managing complex class actions. He has a proven record of litigating cutting edge

25 issues and maximizing recoveries for consumers and businesses when their rights have been

26 violated. Mr. Wexler has accomplished this while working to ensure that the class-wide benefits

27 achieved are not diluted by superfluous legal work and inefficiencies that can plague large scale

28 litigation.
                                                     2
              APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL (CASE NO. 5:20-CV-02155-LHK)
           Case 5:20-cv-02155-LHK Document 73 Filed 06/04/20 Page 3 of 6




1           Mr. Wexler and his firm thoroughly investigated the claims in this litigation before filing
2    suit. They retained and utilized experts to advise them on fast-developing technical issues.
3    Wexler Wallace has the necessary resources and has committed to use them to prosecute the
4    litigation to its conclusion. Mr. Wexler has already demonstrated leadership in this litigation and,
5    if appointed as Plaintiffs’ Interim Lead Counsel, will work cooperatively and collaboratively
6    with all counsel as required to achieve a successful outcome for the class.
7                                              ARGUMENT
8    I.     Mr. Wexler Has the Experience to Lead This Litigation
9           Mr. Wexler is the founder of Wexler Wallace, which is recognized nationally as a leading
10 firm in complex litigation. Mr. Wexler has devoted his practice to class actions for most of his

11 forty years as a lawyer, and in that time, he has been at the forefront of the fight against

12 consumer fraud and other abuses. Mr. Wexler and his firm have held leadership positions in

13 various types of complex cases, including biometric invasions of privacy, pharmaceutical

14 overpricing, Hatch-Waxman antitrust violations, fraud on the government cases, investor fraud,

15 and other consumer-related actions.

16          Several courts in which Mr. Wexler has practiced have recognized him and other
17 attorneys at Wexler Wallace for their professional, vigorous advocacy on behalf of class

18 members and their experience in the prosecution of complex class action and mass tort claims.

19 The firm has successfully tried cases spanning diverse subject matters. The qualifications and

20 breadth of Mr. Wexler’s experience is set forth in the accompanying summary resume. See

21 Attachment 1.

22 II.      Mr. Wexler Performed Considerable Work in Identifying and Investigating Claims
            in This Litigation, and He Has Already Assumed a Leadership Role
23
            Mr. Wexler and his firm conducted an extensive pre-filing investigation of Zoom’s
24
     privacy failures before drafting and filing the Cullen complaint. That complaint sets forth
25
     comprehensive, detailed allegations of the claims against the Zoom, encompassing all the
26
     wrongful conduct alleged against it. To identify the factual allegations and develop the theories
27

28
                                                      3
              APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL (CASE NO. 5:20-CV-02155-LHK)
           Case 5:20-cv-02155-LHK Document 73 Filed 06/04/20 Page 4 of 6




1    of liability, Mr. Wexler dedicated substantial resources towards reviewing applicable law and
2    potential causes of action that could be asserted on behalf of the relevant classes.
3           Mr. Wexler and his firm did not stop with the complaint. While other complaints were
4    still being filed, and as further details surrounding Zoom’s security flaws came to light, Wexler
5    Wallace retained two experts to conduct independent and exhaustive evaluations of Zoom’s
6    privacy failures. This culminated in those experts identifying critical actions by Zoom that affect
7    the class and will aid in the development of the case.
8           Moreover, Mr. Wexler has already shown leadership in this litigation. As cases were filed
9    subsequent to Cullen, Mr. Wexler (and his co-counsel) reached out to counsel in those actions to
10 discuss how to best move the litigation forward in an orderly and efficient manner. While

11 striving to promote courteous and professional relations among all Plaintiffs’ counsel, as well as

12 Zoom’s counsel, Mr. Wexler worked collaboratively in preparing, negotiating, and finalizing the

13 stipulation and proposed orders which dealt with the relating, transferring, and ultimate

14 consolidation of pending and subsequently-filed actions, which this Court granted. See Dkt. Nos.

15 28 & 62. The ultimate stipulation and proposed order involving the relationship, transfer, and

16 consolidation of the majority of the cases (and all those then residing in this Court), as well as

17 providing the guidelines for the current Rule 23(g) proceedings, was similarly worked on

18 collaboratively with the various counsel in this case, with Mr. Wexler taking an active and lead

19 role. In this regard, Wexler Wallace recognizes the extensive efforts of Hassan A. Zavareei of

20 Tyko & Zavareei LLP, who helped facilitate and coordinate the presentation of these matters

21 before this single forum. If appointed Interim Class Counsel, Mr. Wexler will continue to work

22 cooperatively and collaboratively with all Plaintiffs’ counsel as dictated by the needs of the case,

23 tapping the vast reservoir of knowledge and expertise various counsel bring to the table.

24 III.     Mr. Wexler Has the Necessary Resources to Manage This Litigation
25          Wexler Wallace counts its highly experienced and diverse attorneys and support
26 personnel as a significant part of the resources it will continue to devote to this litigation. Wexler

27 Wallace is prepared and able to devote such resources to manage and fund this litigation to a

28 successful conclusion. Because of his experience, Mr. Wexler is sensitive to the potential for
                                                  4
              APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL (CASE NO. 5:20-CV-02155-LHK)
           Case 5:20-cv-02155-LHK Document 73 Filed 06/04/20 Page 5 of 6




1    accumulation of costs and attorneys’ fees that are unnecessary or of marginal benefit. With that
2    awareness, Mr. Wexler will propose the implementation of guidelines to monitor and protect
3    against accumulation of unnecessary fees or expenses. To that end, as responsible and necessary
4    in any case such as this, Mr. Wexler will propose -- and submit to the Court for approval – a
5    protocol for regular time and expense reporting to which all counsel acting for the class will be
6    bound. Any attorney time or expense that is not reported to and approved by Lead Counsel
7    pursuant to the protocol would not be eligible for submission to the Court.
8                                             CONCLUSION
9           Kenneth A. Wexler would be privileged to serve in leadership and represent the proposed
10 class. He and his firm are committed to the case, know well their responsibilities to the Court and

11 the putative class, and are intent on prosecuting the matter vigorously, efficiently, and in a

12 manner that minimizes costs. For the foregoing reasons, Plaintiff respectfully requests that this

13 Court appoint Kenneth A. Wexler as Interim Class Counsel.

14

15    Dated: June 4, 2020                         Respectfully submitted,

16
                                                  /s/ Kenneth A. Wexler
17                                                Kenneth A. Wexler (pro hac vice)
18                                                Umar Sattar (pro hac vice)
                                                  WEXLER WALLACE LLP
19                                                55 W. Monroe Street, Suite 3300
                                                  Chicago, Illinois 60603
20                                                Telephone: (312) 346-2222
                                                  kaw@wexlerwallace.com
21
                                                  us@wexlerwallace.com
22
                                                  Mark J. Tamblyn
23                                                WEXLER WALLACE LLP
                                                  333 University Avenue, Suite 200
24                                                Sacramento, California 95825
                                                  Telephone: (916) 565-7692
25
                                                  mjt@wexlerwallace.com
26
                                                  Daniel E. Gustafson
27                                                David A. Goodwin
                                                  Ling S. Wang*
28                                                GUSTAFSON GLUEK PLLC
                                                     5
              APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL (CASE NO. 5:20-CV-02155-LHK)
     Case 5:20-cv-02155-LHK Document 73 Filed 06/04/20 Page 6 of 6




1                                         Canadian Pacific Plaza
                                          120 South Sixth Street, Suite 2600
2                                         Minneapolis, MN 55402
                                          Telephone: (612) 333-8844
3                                         dgustafson@gustafsongluek.com
                                          dgoodwin@gustafsongluek.com
4                                         lwang@gustfsongluek.com
5
                                          * pro hac vice application forthcoming
6
                                          Attorneys for Plaintiff Cullen and the Proposed
7                                         Class
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              6
       APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL (CASE NO. 5:20-CV-02155-LHK)
